Citation Nr: 0026677	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-03 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
(GI) disorder, secondary to a service-connected anxiety 
reaction with somatic complaints.

2.  Entitlement to service connection for a cardiovascular 
disorder, secondary to a service-connected anxiety reaction 
with somatic complaints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



REMAND

The veteran served on active duty from July 1949 to June 1959 
and from October 1959 to July 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claims.

Additional development is necessary before a decision on the 
veteran's claims can be made.  Where a claimant with a not 
well-grounded claim refers to a specific source of evidence 
that might well ground the claim, VA has a duty to inform the 
claimant of the necessity to submit that evidence to complete 
his application for benefits.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 1991).  Here, VA 
is on notice of the existence of specific evidence that might 
be relevant to and probative of the veteran's claims. 

For example, on VA examination in October 1998 the examiner 
stated that the veteran's "gastrointestinal and cardiac 
problems going back for many years may have some relationship 
with anxiety."   The use of cautious language does not 
always express inconclusiveness in a doctor's opinion on 
etiology.  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  An 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  Id.; see also Mattern v. West, 12 Vet. App. 222 
(1999); Bloom v. West, 12 Vet. App. 185 (1999); Molloy v. 
Brown, 9 Vet. App. 513 (1996).  It is unclear whether or not 
the examiner reviewed the claims file.  Therefore, after 
review of the claims file, the VA examiner should be 
requested to provide supporting clinical data or other 
rationale, complete with citation to competent authority, for 
his opinion. 

Further, the veteran receives Social Security Administration 
(SSA) disability benefits.  He may also have received recent 
treatment for his claimed disabilities at VA Medical Centers 
(VAMCs), i.e., since 1998.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are constructively part of 
the record which must be considered); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  On remand, the RO should make 
arrangements to obtain these records.

Accordingly, this case is remanded for the following:

1.  Obtain the veteran's complete 
treatment records from 1998 to the 
present from any VAMCs (i.e., Gadsen, 
Birmingham, Tuscaloosa, etc.) where he 
has been treated for GI or 
cardiovascular disorders,.  All records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

2.  Obtain a copy of any and all SSA 
decisions denying or granting disability 
benefits to the veteran.  Obtain all the 
records from the SSA that were used in 
considering the veteran's claim for 
disability benefits, including any reports 
of subsequent examinations or treatment.  
If these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  

3.  Ask the VA examiner who examined the 
veteran in October 1998 to express an 
opinion as to whether it is at least as 
likely as not that the veteran's 
gastrointestinal and cardiovascular 
disorders were (a) caused by or (b) 
aggravated by his service-connected 
psychiatric disorder, or any medication 
taken to treat the psychiatric disorder.  
If that examiner is not available, afford 
the veteran an appropriate VA 
examination(s) to obtain the requested 
opinion from another examiner(s).

Any new examiner should be provided the 
veteran's claims folder, including a copy 
of this remand, and should review the 
veteran's medical history prior to 
rendering the opinion.  The examiner must 
explain the rationale for the opinion 
given regarding the relationship, if any, 
between the veteran's gastrointestinal 
and cardiovascular disorders and his 
service-connected psychiatric condition.  

If further testing or examination by a 
specialist(s) is needed to evaluate the 
conditions at issue, such testing or 
examination should be done.

4.  Review the claims folder and ensure 
that all of the foregoing development is 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand. 

6.  If either benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond. 

Thereafter, the claim is to be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


